          Case 1:20-cv-00632-CG Document 32 Filed 06/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KRISTA VIGIL,

              Plaintiff,

v.                                                             No. CV 20-632 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
              UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for EAJA

Fees (the “Unopposed Motion”), (Doc. 31), filed June 17, 2021. The Court, having

reviewed the Unopposed Motion under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412, finds the Unopposed Motion is well-taken and shall be granted.

       IT IS THEREFORE ORDERED that Plaintiff be awarded $5,616.00 in attorney

fees pursuant to EAJA, 28 U.S.C. § 2412, made payable to Plaintiff but mailed to

Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                       THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE
